NOT FOR PUBLICATION

                        UNITED STATES COURT OF APPEALS                         FILED
                                FOR THE NINTH CIRCUIT                          SEP 23 2013

                                                                          MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS

CRUZ VILLA,                                        No. 12-56480

                  Plaintiff - Appellant,           D.C. No. 2:11-cv-08992-OP

  v.
                                                   MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security,

                  Defendant - Appellee.


                       Appeal from the United States District Court
                          for the Central District of California
                       Oswald Parada, Magistrate Judge, Presiding**

                                Submitted July 12, 2013***

Before:           HUG, FARRIS, and LEAVY, Circuit Judges.

       Cruz Villa appeals from the district court’s judgment affirming the

Commissioner of Social Security’s denial of her application for Social Security

            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
            ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
disability insurance benefits and supplemental security income benefits under

Titles II and XVI of the Social Security Act. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

      We review de novo the district court’s decision upholding the denial of

benefits. Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012). We must affirm

the denial of benefits unless it is based on legal error or the findings of fact are not

supported by substantial evidence. Id.

      Substantial evidence supports the Administrative Law Judge’s (“ALJ”)

determination that Villa had the residual functional capacity to perform her past

relevant work as a bus driver. The ALJ properly relied on the testimony of

vocational expert Trost because Trost provided a reasonable explanation for her

conclusion that, even though the Dictionary of Occupational Titles lists the

occupation of bus driver as generally performed at the medium exertional level,

Villa performed her past job at a light exertional level. See Massachi v. Astrue,

486 F.3d 1149, 1153 (9th Cir. 2007). Because Trost provided sufficient support

for her conclusion, the ALJ did not err in failing to discuss vocational expert

Schneider’s earlier testimony. See id. at 1154 n.19.




                                            2
      Finally, Villa’s statement that, as a bus driver, she sat for nine hours in a

twelve-hour workday is consistent with the ALJ’s finding that Villa could sit for

six hours in an eight-hour workday.

      AFFIRMED.




                                           3